Title: From George Washington to Samuel Hodgdon, 6 October 1783
From: Washington, George
To: Hodgdon, Samuel


                        
                            Sir,
                            Rocky Hill 6th Oct. 1783
                        
                        Mrs Washington, accompanied by Doctr Craik, are on their way to Virginia—Business of mine will require their
                            stay in Philadelpa— perhaps a week—during this time they will rely upon you for the care & expence of keeping their
                            Horses while they are in the City; and I shall thank you for such other assistance as Mrs Washington may require & shall call upon you for. I
                            am Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    